PER CURIAM.
Appellant was charged with attempted first degree murder with a firearm and was convicted as charged. The court properly imposed a life sentence. §§ 777.04(4)(a) and 775.087(l)(a), Fla.Stat. However, the judgment and sentence does not indicate that a firearm was used. The judgment is affirmed, but the case is remanded for correction of the judgment and sentence to reflect the specific crime for which appellant was convicted. Williams v. State, 360 So.2d 61 (Fla. 2d DCA 1978).
GRIMES, C. J., and HOBSON and OTT, JJ., concur.